Case 1:14-cv-00581-VEC Document 329
                                328 Filed 07/22/19
                                          07/18/19 Page 1 of 3
                                                             2


                                                 USDC SDNY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC #:
                                                 DATE FILED: 07/22/2019




                                        MEMO ENDORSED
Case 1:14-cv-00581-VEC Document 329
                                328 Filed 07/22/19
                                          07/18/19 Page 2 of 3
                                                             2
              Case 1:14-cv-00581-VEC Document 329 Filed 07/22/19 Page 3 of 3



By Mr. Orr's own admission, he was not terminated from representation of the Camelot Entities until June 5,
2019, a day after an opposition to the SEC's motion for summary judgment became due. Mr. Orr's failure to
file an opposition to the SEC's motion for summary judgment has caused unnecessary delay, contributing to
Mr. Penn's misguided attempts to represent the Camelot Entities himself. In fact, there is no indication that
Mr. Orr even prepared to file a timely opposition to the SEC's motion or gave any thought to the fact that an
extension was necessary. Mr. Orr's belated termination is irrelevant to his obligations as counsel of record.

The Court also finds that Mr. Orr knowingly abdicated his duties as an officer of the Court. He apparently
recognized that the Court must be informed of his termination. Yet, rather than inform the Court himself as he
is duty-bound to do, he decided to let Mr. Penn, a layperson, perform Mr. Orr's duties as an attorney. Nor did
Mr. Orr make even a basic effort to confirm whether Mr. Penn in fact informed the Court as he instructed,
even assuming the delegation was appropriate.

Moreover, even after being informed by the Court of his failure to file a motion to withdraw as counsel, Mr.
Orr continued to insist that such a motion was moot until the Court's third order on the issue. Additionally,
notwithstanding Mr. Orr's prolific use of the passive voice, the Court is not convinced that he did not receive
notice of this Court's orders, as he would have continued to receive ECF notifications, notwithstanding his
termination.

For those reasons, the Court finds that monetary sanctions are appropriate pursuant to Rule 16(f), for violating
this Court's scheduling order regarding the SEC's motion for summary judgment, and pursuant to 28 U.S.C. §
1927, for causing unnecessary delay and expense, both to the SEC and the Court. Alternatively, the Court
finds that Mr. Orr has ignored this Court's orders in bad faith and that sanctions would also be appropriate
under the Court's inherent powers.

Mr. Ian D. Orr is directed to pay $500 in fines to the Clerk of Court, no later than July 26, 2019. Mr. Orr is
further directed to pay $500 to the SEC for causing delay and wasting opposing counsel's time and resources,
no later than July 26, 2019. Mr. Orr must file proof of payment as to both sanctions no later than July 26,
2019, at which point the Court will consider his motion to withdraw pursuant to Local Rule 1.4.

SO ORDERED.             Date: 07/22/2019




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
